UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended September 30, ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-8400. AMR Corporation (Exact name of registrant as specified in its charter) Delaware 75-1825172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.þ Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 278,757,437 shares as of October 13, 2008. INDEX AMR CORPORATION PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and nine months ended September 30, 2008 and Condensed Consolidated Balance Sheets September 30, 2008 and December 31, Condensed
